Case 17-19049 Doc74-2 Filed 08/07/19 Page 1 of 6

Loan Modification

Loan Number: Ga»

Ernest W. Reed Jr.

Dear Consumer,

Congratulations! You are eligible for a loan modification. The enclosed Loan Modification Agreement reflects the terms being offered to
you.

Here are the steps you need to take to accept this offer:

STEP ONE- (FOR ESCROWED ACCOUNTS ONLY). Make sure that all OELINQUENT TAXES are PAID and/or
HOME OWNERS INSURANCE POLICIES are PAID to the renewal date. This Agreement WILL NOT be
activated until these items are PAID. Please send proof of payment along with this Agreement.
if you have any questions, please contact your Asset Manager, Rob Campbell.

STEP TWO- comPLete AND RETURN THE ENCLOSED AGREEMENT.
+  Piease return signed and notarized modification along with FEDEX Label provided ar mail to:

Return Address:

AMIP MANAGEMENT, LLC.
ATT: TAUANE HORTON

3020 Old Ranch Parkway #180
Seal Beach, CA 90740

+ Documents must be returned within 10 days upon receipt whether by messenger or electronically.

STEP THREE. make THE IN/TIAL/DOWN PAYMENT,

» Mail in your initial payment in the arnount of $193.84 long with your original documents (unless due date is specified
otherwise in agreement).

» Your FIRST MONTHLY PAYMENT is $ 2,198.84 and is due 05/01/2019.

- Initia! Payment must be made by Cashier's Check or Money Order payable to FCl Lender Services.

» Please provide Contact info below —

- Alternate cell

ne

- Home phone
trai cress iret

- 2° amail address

Sincerely,

Rob Campbell
AMIP Management, LLC

Consumer{s} initials 4 E
Case 17-19049 Doc74-2 Filed 08/07/19 Page 2 of6

LOAN MODIFICATION AGREEMENT

with Trial Payment Plan Provision
(40 Year Term)

This Loan Modification Agreement (“Agreement”) is made and entered into as of 04/25/2019, by and between

Ernest W. Reed Jr. (“Consumer”) and Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust As Owner trustee of the
Residential Credit Opportumities Trust V (“Lender”), with reference to the following facts and circumstances:

RECITALS

A. Lender or its predecessor in interest made a loan (the “Loan”) to Consumer in the original principal amount of

($252,000.00) evidenced by that certain “Promissory Note” and other related loan agreements and documents
(collectively, the “Loan Documents”) dated 02/11/2005 and modified 02/05/2018. The Note (“Note”) is
secured by real and personal property collateral including, without limitation, a Security Instrument (the “Security
Instrument”) encumbering certain real property located at: 9569 WHISKEY BOTTOM ROAD,LAUREL, MD 20723
(the “Property”) and improvements thereto (if any).

The current Unpaid Principal Balance (UPB} of the Note is $289,402.03 with interest thereon at a rate of 5.75%
[Fixed] per annum from 03/01/2018. The maturity date of the Note is 12/01/2053. The Current unpaid/accrued
interest on the Note total $5,546.87 (“Accrued/Unpaid Interest”); Accrued Late Charges are $320.36; Unpaid
Charges total $3,330.57; Lender Advancement for Escrow Shortage is $2,318.92. The funds held in Suspense in
the amount of $699.09 shall be applied towards existing arrears leaving the balance at $10,817.63 good through
04/01/2019. Consumer is in default of the Note and Loan Documents for failure to pay the 01/01/2019 through
04/04/2019 installments plus all accrued late charges, etc.

B. Consumer has requested that Lender agree to modify the Note as the same may be modified hereby. Lender is

willing to do so on the terms set forth herein. The Loan Documents, as modified, amended or supplemented by this
Agreement, shall remain in full force and effect.

WHEREFORE, IN CONSIDERATION OF THE FOREGOING AND THE MUTUAL CONDITIONS AND AGREEMENTS
CONTAINED HEREIN, CONSUMER AND LENDER AGREE AS FOLLOWS:

1,

‘Trial Payment Period: Upon receipt of this fully executed agreement and the funds outlined below, the lender
agrees to place the foreclosure on hold. Consumer understands, as a condition of entering into this Loan
Modification, that there will be a Twelve (12) consecutive month trial period, beginning 05/01/2019 and
ending 04/01/2020, During this Trial Payment Plan the Consumer understands that the loan will remain
in foreclosure. If Consumer fails to make a monthly payment or exceeds a delinquency of Thirty (30) days or
more, Consumer agrees to stipulate to Foreclosure and waives their right to all defenses upon default of this
New Loan Modification Agreement. Lender agrees to waive deficiency against Consumer in the event of anew
foreclosure or re-default. All Deferred amounts will be due and payments in the event of a default during the
Trial Period. During the same Trial Period and upon receipt of the Twelve ( 12) successful and timely payments
of $2,198.84 per month, Lender agrees to dismiss the foreclosure.

Loan Modification. Upon receipt of this fully executed agreement and the funds outlined below, the lender agrees
to modify the Loan. As of 04/01/2019, the amount payable under the Note and Security Instrument (“the
Unpaid Principal Balance”) shall be increased to $300,219.66 consisting of the amount(s) loaned to
Consumer by Lender, which includes the arrears capitatized of $10,817.63. The arrears are limited to unpaid
interest, escrows and any legal fees and related foreclosure costs that may have been accrued for work
completed itemized in Section B above. The Consumer will be required to pay the unpaid principal balance in
the event of a refinance, pay off of the loan, any transfer cf interest in the home, default of any terms as set
forth in this Agreement, or at loan maturity. The Maturity of the Loan will be reset to 04/01/2059.

Consumer promises to pay the Unpaid Principal Balance, plus interest, to the order of Lender. Interest will
be charged on the Unpaid Principal Balance at the changed yearly rate of 6.50% [Fixed]. The New Monthly
installment payments shall be $2,198.84. This amount consists of Principal and Interest (P&I) amount of

$1,757-66 and. Manthly Escrow Impounds for Property Taxes and Home Owners Insurance of $441.18 (T
and I). The esgtow portion of the loan payment quoted on the Agreement may fluctuate due to changes in tax

Consumer{s) Initials {| @. 2

 
Case 17-19049 Doc74-2 Filed 08/07/19 Page 3of6

assessments and/or increase in insurance premiums due. Consumer understands there is an Escrow Shortage
for the Impound account due in the amount of $2,318.92.

Lender agrees to advance the initial payment of $2,318.92 which shall be applied towards the Escrow
Deposit/Shortage.

Consumer shall be fully responsible for paying any “delinquent” Property Taxes and “delinquent”
Homeowners Insurance or Homeowners Association fees that became due prior to the effective date of this
modification agreement and shall show proof to Lender upon request.

4. Effective 05/01/2019, Consumer promises to pay $2,198.84, consisting of PITI Payment, and shall
continue making monthly payments of PITI due on the 1% day of each succeeding month thereafter, until
principal and interest are paid in full. If on 04/01/2059 (the “Maturity Date”), Consumer still owes
amounts under the Note and the Security Instrument, as amended by this Agreement, Consumer will pay these
amounts in full at that time.

5. Total of Payments Digclosure: I, Ernest W. Reed Jr. (“Consumer”) acknowledge that | am indebted to
(“Lender”) in the amount of $843,668.34 should I make all payments as scheduled in the Loan Modification
Agreement. This amount includes the Principal and Interest that would be paid through the life of this
Agreement. However; should Consumer choose to refinance or sell the Property prior to the Maturity Date, a
payoff quote will be calculated consistent with the remaining Unpaid Principal Balance as detailed in Section
2,

I, Ernest W. Reed Jr. (“Consumer”) fully intend to pay this Joan, through the proposed Loan Modification
with the terms that you have provided.

6. Time is of the Essence, Documents must be returned within 10 days upon. receipt whether by messenger or
electronically, Please be aware if the signed agreement is not returned/received with the agreed upon funds in the
time allotted, this offer is nul] and void.

 

7, Interest Rate. Lender agrees that the interest rate at which interest accrues on the unpaid principal balance of the
Note shall be modified to 6.50% and will continue through the Maturity Date of 04/01/2059.

8. Payments: Consumer shall send all payments to: FC! LENDER SERVICES, INC., 8180 E. KAISER BLVD.,
ANAHEIM HILLS, CA 92808; 1-800-931-2424, Monday through Friday 8:00 am to §:00 pm.

9. Assignment of Leases and Rents Receivership: The existing Mortgage and Note shall be amended to include the
following: In the event that loan is in default and Consumers are generating any gross income from the property
by virtue of a tenancy or any other arrangement. Consumers agree to Irrevocably assign and transfer to Lender the
right title and interest of Consumer in all existing and future leases and agreements whether or not in writing and
any rents and deposits derived and collected therefrom, affecting and pertaining to the use, enjoyment or
occupancy of any part of the premises, Consumer consents to the eniry by Lender, Lender's agent, or court
appointed receiver or designee, to enter the premises to collect the rents and emforce the leases. Consumer further
consents and waives opposition te the appointment of a court appointed Receiver in the event the loan is in

default.

10. Addition:l Avreements:
Corsumer agrees to the following:

a. In the event Consumer defaults under this Agreement, without waiving any rights and remedies
otherwise available to Lender, Lender shall thereupon be entitled to require and Consumer irrevocably
consents to enter either Lender’ Deed-In-Lieu or Short Sale program with respect to the Property. Under
the Deed-In- Lieu program you will voluntarily transfer ownership of the Property ta Lender or Lender's
designee to satisfy the amounts due on the Loan. ‘The Short Sale program is specifically designed to assist
with the sale of the Property to avoid foreclosure, even if the sale price may not pay off the amount owed
on the Loan.

b. Consumer will execute such other documents as may be necessary to consummate the terms and
condi te of such Deed-In-Lieu or Short Sale program and will cooperate fully with Lender in obtaining
any‘ tee dbrsement(s), or similar title insurance produet(s), and/or affidavit(s} that are necessary or

Consumer(s) Initials &

   
Case 17-19049 Doc74-2 Filed 08/07/19 Page 4of6

required by the Lender’s procedures in connection with such program(s).

11, Conditions: Lender’s agreement to forbear and modify loan shall be subject to Consumer’s full and timely
satisfaction of al! the terms listed in this Agreenent and the following conditions:

a. Insurance and Property Taxes. At all times during the term of this agreement Consumer must 1) Maintain
adequate homeowner’s insurance; and 2) keep all property taxes and utilities paid current.

b. Application of Payments upon Cancellation. If this Agreement is cancelled due to Consumer's non-
compliance, the Loan will revert retroactively back to the original terms.

ce. Termination, Lender’s agreement to defer, forbear and modify loan shall automatically terminate, without
further notice, act or instrument, upon the occurrence of any of the following events:

- Ifa petition for relief under any federal or state bankruptcy, reorganization or insolvency statute or law
is filed by or against Consumer or any guarantor of the Loan or any general partner of Consumer or of any
guarantor of the Loan after the Effective Date of this agreement; or

- Consumer fails to timely perform and observe any of the covenants, agreements and obligations
contained in the Loan Documents, except for the obligation of the Consumer to make payments of Principal
and interest; or

- Consumer fails to timely perform any of the other covenants, agreements and obligations set forth in
this Agreement; or

- Consumer fails to pay off the Note (in full) on or before 5:00 p.m. (Pacific Time) on the Maturity Date
set forth in this Agreement; or

- If all or any part of the Property or any interest in, is sold or transferred (or if Consumer is not a natural
person and a beneficial interest in; Consumer has sold or transferred) without Lender's prior written
consent, Lender may require immediate payment in full of all sums secured by the Security Instrument. If
Lender exercises this option, Lender shall give Consumer notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is delivered or mailed within which Consumer must
pay all sums secured by the Security Instrument. If Consumer fails to pay these sums prior to the expiration
of this period, Lender may invoke any remedies permitted by the Security Instrument withont further notice
or demand on Consumer.

12, Termination of Loan Modification. In the event Consumers default as hereinabove defined, then all loan
modifications agreed to in writing by Lender shall be null and void, and thereafter all terms of the Mortgage shail
revert back to their original terms and condition, as if this Agreement had no force or effect and (“Lender”) at its
option continue with foreclosure. The undersigned parties hereby agree to waive any defenses as to the enforcement
of any default in the terms of this Agreement and judgement for foreclosure upon any default in the terms of the
Agreement. Any waiver of arrears and Unpaid Principal Balance reductions shall be null and void and shall be added
back to the balance of the loan.

13, Change in Financial Status, In the event Consumer or any successor or assignee, shall @) file with any bankruptcy
court of competent jurisdiction or made the subject of any petition under Title 11 of the United Slates Code, as
amended (“Bankruptey Code”); (ii) be the subject of any order for relief issued under the Bankruptey Code; (iii) file
or be the subject of any petition seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal or state act or law relating to bankruptcy, insolvency,
or other relief for debtors; Civ} have sought, or consenter to, or acquiesced in, the appointment of by any court of
competent jurisdiction approving a petition filed against such party for any reorganization, any trustee, receiver,
conservator, or liquidator, or, (v) be the subject of any order, judgment or decree entered arrangement composition,
readjustment, liquidation, dissolution, or similar relief under any present or future federal or state act or law
relation to bankruptcy, insolvency, or other relief for debtors, then subject to court approval, Lender shall thereupon
be entitled and Cousumer irrevocably consents to relief from any automatic stay imposed by Section 362 of the
Bankruptcy Code or otherwise, on or against the exercise of the rights and remedies otherwise available to Lender,
including, but not limited to, immediate termination of this Agreement and filing and/hereby irrevocably agrees
that he/she shall not object to and hereby irrevocably waives his/her rights to object to Landers’s requests for such
relief, This provision is a material inducement for Lender to enter into this Agreement.

 

14. Meaning of Terms. All terms and/or phrases used in this Agreement shall have the respective meanings ascribed
to them in the Loan Documents except as otherwise defined herein to the contrary.

 

35. Conditions. Lender’s obligations hereunder and Consumer’s ability to enforce this Agreement are subject to and
conditioned upon the following: (i) the Deed of Trust has suffered no loss of priority as against other liens or
encumbrances recorded against the Property; and (ii) Consumer and any guarantor(s) of the Loan shall have
executed and delivered a copy of this Agreement to Lender.

Consumer(s) initials

 
Case 17-19049 Doc74-2 Filed 08/07/19 Page 5of6

16. Release of Lender, In consideration of Lender’s modification of the Loan Documents under this Agreement,
Consumer hereby waives and releases Lender from any and all actions, causes of action, claims, damages, demands,
liability and loss arising from or relating to the Loan, including, but not limited to, Consumer’s original loan
applications and the making, funding and administration of such loan.

 

17. Advice from Financial Advisor. The parties understand that this is a legally binding agreement that may affect such
party's rights. Each party represents to the other that it had the opportunity to receive financial and/or legal advice
from the advisor and/or counsel of its choice regarding the meaning and legal significance of this Agreement and
that it is satisfied with any advice received from such advisor and/or legal counsel.

18. No Coercion. Consumer acknowledges and represents to Lender that in entering into this Agreement, Consumer
has not been subjected to any coercion cr any other undue influence, and has exercised Consumer's own free will.

19. Miscellaneous.

a. Entire Agreement. This Agreement represents the entire integrated agreement between the parties relating to
the subject matter of this Agreement. The parties agree that there are no other agreements or understandings,
written or oral, express or implied, tacit or otherwise in respect of the subject matter of this Agreement. This
Agreement may be amended only in writing.

b. Attorneys’ Fees. If any action is threatened or commenced to interpret or enforce the terms and provisions of
this Agreement, the prevailing party shal! be entitled to recover its attorneys’ fees and costs of suit fram the
other.

c. Fair.Meaning. This Agreement shall be interpreted according to its fair meaning and not for or against any
party hereto or the drafter of the agreement. This Agreement has been negotiated between independent
counsels separately representing each party to this Agreement.

d. Cooperation. The parties hereto agree ta cooperate with each other to the extent necessary to affect the purposes
of this Agreement, including without limitation executing additional documents, providing introductions to
other persons and providing copies of books and records.

e. Counterparts. This Agreement may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signatures which shall be deemed original signatures for all purposes.

f. Suecessors and Assigns. This Agreement shall bind the successors, assigns, heirs, administrators and
executrixes of each party hereto.

g. Sole Parties. This Agreement is made exclusively for the benefit of and solely for the protection of the parties
hereto, and no other person or persons shall have the right to enforce the provisions hereof by action or legal
proceedings or otherwise.

This agreement has been solely negotiated between the consumer and lender, FCI Lender Services will not be liable for
any disputes arising out of this expedited agreement. Each party will hold harmless and indemnify FCI Lender Services
for the facilitation of this document. .

No changes to the FCI Lender Services system will be made without the signed agreement from the consumer and
the majority approval of the lender.

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as of the day and year first
above written,

LENDER: If you are in agreement with the Modified Terms, please sign in the space provided below of this Loan
Modification Agreement.

Wilmington Savings Fund Society, FSB, D/B/A Christiana Trust As Owner Trustee of the Residential Credit Opportunities Trust V
By: American Mortgage Investment Partners Management, LLC, as Attorney in Fact

 

, _ ~\Q
By: tw Cai7 lh
Name: Ron McMahan Date
Title: CEO

Consumer(s) Initial

 
Case 17-19049 Doc74-2 Filed 08/07/19 Page6 of6

CONSUMER: If you are in agreement with the Modified Terms, please sign in the space provided below of this Loan
Modification Agreement in the presence of a Notary.

MORI GAGOR’S SIGNATURE AND NOTARY SECTION

Nf JN) op ee =e

Namie: nest W. Reed dr Date

   

 

 

 

 

patter? &

“an this: ght of Via ay _-» 2019.

Signed, sealed and delivered in the presence of

Tiago EM nerve.

otary Publie

Notary Public for the County of hae Baw’ State of mD My Commission Expires: otf a j a 3 (Seal)

Consumer(s) Initia!
